DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-6, 8-9, 14-16, 18-21,  is/are rejected under 35 U.S.C. 103 as being unpatentable over CAFIERO et al (US 2006/0098681) in view of TANG (US 2008/0037420)
Regarding claim 1, CAFIERO et al (US 2006/0098681) discloses  a method for implementing congestion management of non-TCP (Transmission Control Protocol) (CAFIERO: ¶107-108, non-TCP ETHERNET packets) traffic in a network, comprising: obtaining a baseline non-congested transit latency for a path between a source end-node and a destination end-node (CAFIERO: ¶116-117, ¶145, ¶143, ¶108, Fig. 10, an age value (latency measure, TL) is determined for at least a path between source-node and end-node and having at least one switch; this age value TL is determined to be non-congested transit latency); 
obtaining transit latencies for transfer of non-TCP packets or Ethernet frames encapsulating non-TCP packets along the path (CAFIERO: ¶108, Fig. 10, ¶73, ¶143, ¶145, at least a quality metric is measured age ( using a time stamp) is determined for each packet along the path); 
determining, for transfer of at least a portion of the non-TCP packets or Ethernet frames, whether to mark the path as congested or not congested based on a difference between the transit latency obtained for the non-TCP packet or Ethernet frame and the baseline non-congested transit latency obtained for the path (CAFIERO: ¶72-75, Fig. 10, ¶108, ¶143-145, determining that a congestion is present and marking the path (in terms of marking the packets) as congested or not based on the congestion determinations; congestion determination is based on a difference between the age value TL and the congested latency measure); and 
managing a rate at which the non-TCP packets are transmitted from the source end- node to be forwarded via the path to the destination end-node based as a function of a rate at which the path is marked as congested (CAFIERO: ¶73-75, adjusting/decrease the rate based on the congestion notification determined as the marked packets being detected; the adjustment to the rate is at least depending on a current rate as the new rate is a lower than the current rate (or the rate of the path determined to be congested)).
CAFIERO remains silent regarding the latency being of the overall latency and the path being the one-way path.
However, TANG (US 2008/0037420) discloses the latency being of the latency and the path being the one-way path (TANG: ¶80, one way transit delay for the overall one-way path from the source to the destination).
A person of ordinary skill in the art working with the invention of CAFIERO would have been motivated to use the teachings of TANG as it provides a way to improve congestion monitoring and management granularity (¶69) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CAFIERO with teachings of TANG in order to improve congestion control.
Regarding claim 9, CAFIERO discloses server apparatus, configured to be implemented as an end-node in a data center, the server apparatus having a processor operatively coupled to memory and operatively coupled to a network interface configured to support network communication using an Ethernet protocol, the server apparatus further configured (CAFIERO: ¶107-108, ETHERNET packets communicated), upon operation, to: 
facilitate operation of the server apparatus as a source end-node; transmit Ethernet frames outbound from the transmit port toward a destination end- node, at least a portion of the Ethernet frames encapsulating non-TCP (Transmission Control Protocol) packets, the Ethernet frames to be forwarded along a source-destination path between the server apparatus and the destination end-node and traversing at least one switch (CAFIERO: ¶116-117, ¶145, ¶143, ¶108, Fig. 10, an age value (latency measure, TL) is determined for at least a path between source-node and end-node and having at least one switch; this age value TL is determined to be non-congested transit latency; the FC frame is encapsulated by an Ethernet frame); 
retrieve path congestion marking indicia received from the destination end-node for transfer of at least a portion of the Ethernet frames encapsulating non-TCP packets (CAFIERO: ¶73-75, adjusting/decrease the rate based on the congestion notification determined as the marked packets being detected; the adjustment to the rate is at least depending on a current rate as the new rate is a lower than the current rate (or the rate of the path determined to be congested); this is based on the source node receiving a path congestion notification in terms of marking in a response packet), the path congestion marking indicia for a given Ethernet frame identifying whether or not the source-destination path was marked as congested for transfer of the Ethernet frame based on a difference between a latency for the source-destination path measured for the Ethernet frame by the destination end-node, and a non-congested transit latency determined for the source-destination path, each of the transit latency measured for the Ethernet frame by the destination end-node and the non-congested transit latency comprising a transit latency for the source-destination path (CAFIERO: ¶72-75, Fig. 10, ¶108, ¶143-145, determining that a congestion is present and marking the path (in terms of marking the packets) as congested or not based on the congestion determinations; congestion determination is based on a difference between the age value TL and the congested latency measure); and 
manage a rate at which the non-TCP packets are transmitted outbound from the transmit port to be forwarded via the one-way source-destination path to the destination end- node based as a function of a rate at which the path is marked as congested (CAFIERO: ¶73-75, adjusting/decrease the rate based on the congestion notification determined as the marked packets being detected; the adjustment to the rate is at least depending on a current rate as the new rate is a lower than the current rate (or the rate of the path determined to be congested)).
CAFIERO remains silent regarding the latency being of the overall latency and the path being the one-way path.
However, TANG (US 2008/0037420) discloses the latency being of the latency and the path being the one-way path (TANG: ¶80, one way transit delay for the overall one-way path from the source to the destination).
A person of ordinary skill in the art working with the invention of CAFIERO would have been motivated to use the teachings of TANG as it provides a way to improve congestion monitoring and management granularity (¶69) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CAFIERO with teachings of TANG in order to improve congestion control.
Regarding claim 3, CAFIERO modified by TANG discloses a method of claim 1, further comprising: 
measuring a best frame transit time (BFTT) along the one-way path as the baseline, non-congested overall transit latency, and storing the BFTT for the one-way path (TANG: ¶80-81, ¶230 minimum OTT (one way transit time/latency) is determined for a path); 
for each of a plurality of Ethernet frames encapsulating non-TCP packets as the transit latencies, measuring a frame transfer time (FTT) along the one-way path for the Ethernet frames (TANG: ¶80-81, ¶230 minimum OTT (one way transit time/latency) is determined for a path and subtracted from the recorded/measured OTT); 
subtracting the BFTT from the FTT and determining whether the result of the subtraction exceeds a threshold (TANG: ¶80-81, ¶230 minimum OTT (one way transit time/latency) is determined for a path and subtracted from the recorded/measured OTT); 
when the result of the subtraction exceeds the threshold, marking a congestion flag in an ACK packet that is returned from the destination end-node to the source-destination end- node, otherwise leaving the congestion flag in the ACK packet unmarked (TANG: ¶227-228, the difference, when exceeds a certain level, the congestion is detected; response packet  CAFIERO: ¶72-75, a response packet is marked for congestion); 
detecting a marked status of the ACK packet via inspection of the congestion flag; and employing the marked status to implement congestion management for the one-way path (CAFIERO: ¶72-75, rate is managed based on detecting an congestion marker in a response packet).

Regarding claim 4, CAFIERO modified by TANG discloses method of claim 1, wherein the method is implemented for a plurality of one-way paths between a plurality of source and destination end-nodes, the plurality of one-way paths collectively traversing a plurality of switches, and wherein the method is implemented without any modification to the switches (TANG: ¶87, the method is implemented for a plurality of one-way paths including; CAFRIERO: Fig. 3, Fig. 10, ¶71, plurality of paths between plurality of source and destination end nodes; the method only modifies the transmission rate based on measurement without changing the nodes along the path in at least one manner).


Regarding claim 5, CAFIERO modified by TANG discloses method of claim 1, wherein the method is implemented by modifying at least one of software or hardware components configured to implement a conventional non-TCP protocol only at the source end-node, wherein the destination end-node employs conventional software and hardware components for implementing the non-TCP protocol (CAFIERO: ¶108, ¶117, ¶71, at one end are the FC based storage devices and at the other end is the host devices; the method only modifies the transmission rate based on measurement without changing the nodes along the path in at least one manner).

Regarding claim 6, CAFIERO modified by TANG discloses method of claim 1, wherein the non-TCP traffic comprises one of RDMA over Converged Ethernet (RoCE) traffic or Fiber Channel over Ethernet traffic (CAFIERO: ¶15, ¶17, Fibre Channel or RoCE).
Regarding claim 8, CAFIERO modified by TANG discloses method of claim 1, wherein the non-congested transit latency for the one-way path is obtained without using TCP (CAFIERO: ¶56, LLE ie. ETHERNET packets).
Regarding claim 14, CAFIERO modified by TANG discloses server apparatus of claim 9, wherein the apparatus is further configured to: facilitate operation of the server apparatus as a destination end-node (TANG: ¶37, the timestamp is derived at the destination node (receiver node) and the difference is determined); 
retrieve a source transit timestamp contained in an Ethernet frame including an encapsulated non-TCP packet transmitted from a source end-node along a one-way source- destination path from the source end-node to the server apparatus, the source transit timestamp identifying a time at which the Ethernet frame was transmitted from the source end-node; retrieve a destination receive timestamp identifying a time at which the Ethernet frame is received at the receive port (TANG: ¶37, ¶69, the source time stamp is retrieved at the destination node (receiver node) and represents the time the packet was sent from the sender; the receive time stamp is the time at which the receiver receives the packet CAFIERO: ¶117-118, ethernet packet  ); and 
calculate a frame transit time (FTT) based on a difference between the destination receive timestamp and the source transit timestamp (TANG: ¶80, ¶37, different between the sending timestamp and receiving time stamp).


Regarding claim 15, CAFIERO modified by TANG server apparatus of claim 14, wherein the apparatus is further configured to: 
retrieve a best frame transit time BFTT corresponding to a non-congested transit latency for the source-destination path (TANG: ¶80-81, ¶230 minimum OTT (one way transit time/latency) is determined for a path); determine whether a difference between the FTT for an Ethernet frame and the BFTT exceeds a threshold (TANG: ¶80-81, ¶230 minimum OTT (one way transit time/latency) is determined for a path and subtracted from the recorded/measured OTT); and if the difference between the FTT and BFTT exceeds the threshold, return an ACK packet containing indicia indicating the one-way source-destination path is marked as congested (TANG: ¶80-81, ¶230 minimum OTT (one way transit time/latency) is determined for a path and subtracted from the recorded/measured OTT), otherwise, return an ACK packet containing indicia indicating the one-way source-destination path is not marked as congested (TANG: ¶227-228, the difference, when exceeds a certain level, the congestion is detected; response packet  CAFIERO: ¶72-75, a response packet is marked for congestion; CAFIERO: ¶72-75, rate is managed based on detecting an congestion marker in a response packet).


Regarding claim 16, CAFIERO discloses a machine-readable non-transitory storage medium having instructions stored thereon configured to be executed on a host processor of a server comprising a source end-node to enable the source end-node to: 
obtain a non-congested transit latency for a path between the source end-node and the destination end-node including at least one switch (CAFIERO: ¶108, Fig. 10, ¶73, ¶143, ¶145, at least a quality metric is measured age ( using a time stamp) is determined for each packet along the path); 
transmit Ethernet frames outbound from a transmit port of the source end-node toward a destination end-node, the Ethernet frames to be forwarded along the path; determine, for transfer of at least a portion of Ethernet frames encapsulating non-TCP packets, whether to mark the path as congested or not congested based on a difference between an overall transit latency measured for the Ethernet frame for the path and the non-congested overall transit latency obtained for the path (CAFIERO: ¶72-75, Fig. 10, ¶108, ¶143-145, determining that a congestion is present and marking the path (in terms of marking the packets) as congested or not based on the congestion determinations; congestion determination is based on a difference between the age value TL and the congested latency measure); and 
manage a rate at which the non-TCP packets are transmitted outbound from the transmit port of the source end-node to be forwarded via the path to the destination end-node based as a function of a rate at which the path is marked as congested (CAFIERO: ¶73-75, adjusting/decrease the rate based on the congestion notification determined as the marked packets being detected; the adjustment to the rate is at least depending on a current rate as the new rate is a lower than the current rate (or the rate of the path determined to be congested)).
CAFIERO remains silent regarding the latency being of the latency and the path being the one-way path.
However, TANG (US 2008/0037420) discloses the latency being of the latency and the path being the one-way path (TANG: ¶80, one way transit delay for the over all one-way path from the source to the destination).
A person of ordinary skill in the art working with the invention of CAFIERO would have been motivated to use the teachings of TANG as it provides a way to improve congestion monitoring and management granularity (¶69) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CAFIERO with teachings of TANG in order to improve congestion control.

Regarding claim 18, CAFIERO modified by TANG discloses machine-readable non-transitory storage medium of claim 16, wherein the instructions are configured to embed a source transit timestamp in an Ethernet frame indicating when the Ethernet frame was transmitted outbound from the transmit port of the source end-node (TANG: ¶37, ¶69, ¶134, ¶135, timestamp is included in the Ethernet packet).

Regarding claim 19, CAFIERO modified by TANG machine-readable non-transitory storage medium of claim 16, wherein path congestion marking indicia is received from the destination end-node, and wherein the instructions are configured to inspect a congestion flag in an ACK packet comprising the path congestion marking indicia that is returned by the destination end-node in response to receiving an Ethernet frame encapsulating a non-TCP packet from the source-node, the congestion flag including indicia to whether the one-way path along which the Ethernet frame was forwarded was congested when the Ethernet frame traversed the one-way path (CAFIERO: ¶72-75, Fig. 10, ¶108, ¶143-145, determining that a congestion is present and marking the path (in terms of marking the packets) as congested or not based on the congestion determinations; congestion determination is based on a difference between the age value TL and the congested latency measure; CAFIERO: ¶145-146, ¶159, ¶72-75, a mark status of the path in terms of mark status of the packet is input into an algorithm such as congestion control algorithm; CAFIERO: ¶72-75, transmission rate is managed/adjusted for the non-TCP/Ethernet packets to be transmitted; TANG: ¶80, one-way path).

Regarding claim 20, CAFIERO modified by TANG discloses machine-readable non-transitory storage medium of claim 16, further having instructions stored thereon configured to be executed on a host processor of a server comprising a destination end-node to enable the destination end-node to: retrieve a source transit timestamp contained in an Ethernet frame including an encapsulated non-TCP packet transmitted from a source end-node along a one-way source- destination path from the source end-node to the destination end-node (TANG: ¶37, the timestamp is derived at the destination node (receiver node) and the difference is determined), the source transit timestamp identifying a time at which the Ethernet frame was transmitted from the source end-node; retrieve a destination receive timestamp identifying a time at which the Ethernet frame is received at the destination end-node; and calculate a frame transit time (FTT) based on a difference between the destination receive timestamp and the source transit timestamp (TANG: ¶37, ¶69, the source time stamp is retrieved at the destination node (receiver node) and represents the time the packet was sent from the sender; the receive time stamp is the time at which the receiver receives the packet CAFIERO: ¶117-118, Ethernet packet; TANG: ¶80, ¶37, different between the sending timestamp and receiving time stamp).

Regarding claim 21, CAFIERO modified by TANG discloses machine-readable non-transitory storage medium of claim 20, wherein the instructions are further configured, upon execution, to: retrieve a best frame transit time BFTT corresponding to a non-congested transit latency for the source-destination path (TANG: ¶80-81, ¶230 minimum OTT (one way transit time/latency) is determined for a path); determine whether a difference between the FTT for an Ethernet frame and the BFTT exceeds a threshold (TANG: ¶80-81, ¶230 minimum OTT (one way transit time/latency) is determined for a path and subtracted from the recorded/measured OTT); and if the difference between the FTT and BFTT exceeds the threshold, return an ACK packet containing indicia indicating the one-way source-destination path is marked as congested (TANG: ¶80-81, ¶230 minimum OTT (one way transit time/latency) is determined for a path and subtracted from the recorded/measured OTT), otherwise, return an ACK packet containing indicia indicating the one-way source-destination path is not marked as congested (TANG: ¶227-228, the difference, when exceeds a certain level, the congestion is detected; response packet  CAFIERO: ¶72-75, a response packet is marked for congestion; CAFIERO: ¶72-75, rate is managed based on detecting an congestion marker in a response packet).



Claim 7, 11, 12, 13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over CAFIERO modified by TANG as applied to claim 1/9 above, further in view of CORLETT (US 2009/0161569)
Regarding claim 7, 11, CAFIERO modified by TANG discloses method of claim 1/9, wherein the method is facilitated via the use of timestamps corresponding to when an Ethernet frame is transmitted from a transmit port and received at a receive port (CAFIERO: ¶56, Ethernet packets; TANG: ¶231, ¶213, ¶56, time stamp values used for determining when the packet is transmitted at the source end).
CAFIERO modified by TANG remains silent regarding the wherein at least one timestamp is added to a field in the Ethernet frame.
However, CORLETT (US 2009/0161569) discloses the time value being time stamp, the wherein at least one timestamp is added to a field in the Ethernet frame (CORLETT: Fig. 4, and ¶99, time stamp is inserted in an Ethernet frame).
A person of ordinary skill in the art working with the invention of CAFIERO modified by TANG would have been motivated to use the teachings of CORLETT as it provides a technique including communication using a well-known and widely used technique to keep record of timing of an instance associated with the packet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing

Regarding claim 13, CAFIERO modified by TANG modified by CORLETT discloses server apparatus of claim 11, wherein the timestamp is added via a hardware- based Ethernet MAC (Media Access Channel) layer or sub-layer implemented by the network interface (CORLETT: ¶44, hardware time stamping implemented by the MAC/network interface).

Claim 11, 12,  is/are rejected under 35 U.S.C. 103 as being unpatentable over CAFIERO modified by TANG as applied to claim 1/9 above, further in view of TAVANA et al (US 2002/0024973)
Regarding claim 11, CAFIERO modified by TANG discloses method of claim 1, wherein the method is facilitated via the use of timestamps corresponding to when an Ethernet frame is transmitted from a transmit port and received at a receive port (CAFIERO: ¶56, Ethernet packets; TANG: ¶231, ¶213, ¶56, time stamp values used for determining when the packet is transmitted at the source end).
CAFIERO modified by TANG remains silent regarding the wherein at least one timestamp is added to a field in the Ethernet frame.
However, TAVANA et al (US 2002/0024973) discloses the time value being time stamp, the wherein at least one timestamp is added to a field in the Ethernet frame (TAVANA: ¶41, ¶2, ¶35, time stamp is inserted in an Ethernet frame).
A person of ordinary skill in the art working with the invention of CAFIERO modified by TANG would have been motivated to use the teachings of TAVANA as it provides a technique including communication using a well-known and widely used technique to keep record of timing of an instance associated with the packet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing

Regarding claim 12, CAFIERO modified by TANG modified by TAVANA discloses server apparatus of claim 11, wherein the timestamp is added via a software- based Ethernet MAC (Media Access Channel) layer or sub-layer implemented via software on the processor (TAVANA: ¶41, ¶2, ¶35, software time stamping implemented by the MAC/network interface).


Claim 2, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAFIERO modified by TANG as applied to claim 1/9/16 above, further in view of ATTAR et al (US 2011/0211449) 
Regarding claim 2, 10, CAFIERO modified by TANG discloses method of claim 1/9, further comprising mimicking Data Center TCP (DCTCP) for non-TCP traffic by: 
inputting into an algorithm a congestion marking status of the path in place of using a congestion marking status conveyed via an ECN-Echo flag as an input to the algorithm (CAFIERO: ¶145-146, ¶159, ¶72-75, a mark status of the path in terms of mark status of the packet is input into an algorithm such as congestion control algorithm); and employing an output by the algorithm to manage the rate at which the non-TCP packets are transmitted from the source end-node to the destination end-node via a one-way path (CAFIERO: ¶72-75, transmission rate is managed/adjusted for the non-TCP/Ethernet packets to be transmitted; TANG: ¶80, one-way path).
CAFIERO modified by TANG does not explicitly disclose, however, ATTAR et al (US 2011/0211449) discloses the algorithm being a DCTCP algorithm and the output being a congestion window output (ATTAR: ¶39, ¶41-42, a DCTCP algorithm using a congestion window output to control a data rate sent by a source end-node).
A person of ordinary skill in the art working with the invention of CAFIERO modified by TANG would have been motivated to use the teachings of ATTAR as it provides less aggressive approach to alleviate congestion by reducing the rate by a very small amount first and gradually the amount of reduction in the rate ensuring a high throughput (ATTAR: ¶41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify invention of CAFIERO modified by TANG with teachings of ATTAR in order to improve overall throughput.

Regarding claim 17, CAFIERO modified by TANG discloses an apparatus of claim 16 (examined as depending on claim 16 instead of 18), further comprising: 
inputting a congestion marking status of the path as input to an algorithm (CAFIERO: ¶72-75, ECN marking);
employing an output by the algorithm to manage the rate at which the non-TCP packets are transmitted from the source end-node (CAFIERO: ¶72-75, employing the output of the algorithm  to manage the transmitted rate).

CAFIERO modified by TANG remains silent regarding apparatus configured to: maintain an estimate                         
                            α
                             
                        
                    of the fraction of Ethernet frames that are marked, which is updated once for every window of data using the equation,                         
                            α
                            ←
                            
                                
                                    1
                                    -
                                    g
                                
                            
                            ×
                            α
                            +
                            g
                            ×
                            F
                             
                        
                    
where F is the fraction of packets that were marked in the last window of data, and g is a weight between 0 and 1 given to new samples against the past in the estimation of                         
                            α
                        
                    ; 
input                         
                            α
                        
                     into the following equation to adjust a size of a congestion window (cwnd),cwnd <- cwnd x (1 -                         
                            α
                        
                     /2); andemploy cwnd to manage rate at which the non-TCP packets are transmitted outbound from the transmit port of the source end-node to be forwarded via the path to the destination end-node. 
However, ATTAR discloses apparatus configured to: maintain an estimate                         
                            α
                             
                        
                    of the fraction of Ethernet frames that are marked, which is updated once for every window of data using the equation,                         
                            α
                            ←
                            
                                
                                    1
                                    -
                                    g
                                
                            
                            ×
                            α
                            +
                            g
                            ×
                            F
                             
                        
                    
where F is the fraction of packets that were marked in the last window of data, and g is a weight between 0 and 1 given to new samples against the past in the estimation of                         
                            α
                        
                     (ATTAR: ¶39-43);  input                         
                            α
                        
                     into the following equation to adjust a size of a congestion window (cwnd), cwnd <- cwnd x (1 -                         
                            α
                        
                     /2); andemploy cwnd to manage rate at which the non-TCP packets are transmitted outbound from the transmit port of the source end-node to be forwarded via the path to the destination end-node (ATTAR: ¶39-43). 
A person of ordinary skill in the art working with the invention of CAFIERO modified by TANG would have been motivated to use the teachings of ATTAR as it provides less aggressive approach to alleviate congestion by reducing the rate by a very small amount first and gradually the amount of reduction in the rate ensuring a high throughput (ATTAR: ¶41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify invention of CAFIERO modified by TANG with teachings of ATTAR in order to improve overall throughput.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. US 10708187. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-7 of application claims all that is recited in claim 1-7 of the patent. Even though the wording between the claims is slightly different, the claimed inventions are the same. An omission of an element and its functions is obvious variation if the function of the element is not desired (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)) (See MPEP, 2144.04 (ll)(a)).

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.

Applicants argue,
“


    PNG
    media_image1.png
    276
    633
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    566
    626
    media_image2.png
    Greyscale
”
	Examiner respectfully disagrees with the above arguments. Applicants take a position that CAFIERO modified by TANG does not disclose marking paths based on a different between a baseline, non-congested overall transit latency for one-way path”.
	Firstly, Examiner points out that there is no mention of a “baseline” latency or a “baseline non-congested overall transit latency”. (emphasis added)
	A dictionary definition from Lexico.com is presented below:
	“A minimum or starting point used for comparisons.”
	Secondly, CAFIERO’s measure of latency, TL, of a path from source to the destination is determined. This measure of latency is a non-congested latency and is also a baseline value as it is used as a baseline to compare a packet’s latency to determine whether a packet’s latency is indicative of congestion or not. 
	A person of ordinary skill in the art would interpret such a value of latency for comparison as the baseline latency value. It is also a non-congested latency value as the congested value is always higher than that. 
	Furthermore, TANG is relied upon to teach the overall latency being the latency from source to destination i.e. the one-way overall latency taught as OTT. 

[0080] Could reduce Window sizes/increase `pause` period depending on DIFF (RTT, uncongested RTT/RTTest). Percentage rates decrement/`pause` interval lengths may be adjusted depending on the size of the buffer delays experienced along the path eg OTT-OTTest (or OTT-known uncongested OTT), or RTT-RTTest (or RTT-known uncongested RTT).
	Furthermore, the difference as recited in the claims is not defined to be determined in a particular manner. The claims is silent regarding the difference being mathematical or comparative. CAFIERO clearly compares the TL value with a age value of the packet and determine the difference to be a positive value i.e. the age value being larger before it determines a congestion has occurred in the path. A person of ordinary skill in the art would reasonably interpret this as determining a difference. 
	Claim 3’s “subtraction” is, however, taught by TANG’s ¶227.
[0227] As an illustration among various many possibilities, modified TCPs (at either sender or receiver or both) here would be in possession of prior knowledge of uncongested source-receiver-source RTT or uncongested source-receiver OTT value, or dynamic best estimation RTTest(min)/OTTest(min) equivalent of the above: when all the links traversed each does not exceed their respective 100% available bandwidths (ie no packet buffering occurs at any of the nodes traversed), the RTT or OTT or RTTest(min) or OTTest(min) values derived from eg the returning ACKs will now be the same as the real actual uncongested RTT or uncongested OTT value (with very small random variances introduced by nodes processing delays/source or receiver hosts processing delays . . . etc, hereinafter refers to as V ms: this value V ms variances would usually be magnitude order smaller than other earlier described system parameters such as specified or dynamically derived B ms . . . etc. Were V ms to unexpected on very rare occasions briefly become very large eg Window OS are not real time OS, this could be `exceptionally` treated in the same manner as arising/introduced/occasioned by nodes buffering delays encountered instead). So long as the RTT or OTT or RTTest(min) or OTTest(min) values derived from eg the returning ACKs continues to show no buffering delays encountered along the path/s traversed modified TCP could either continue to conservatively allow increments/growth of transmit rates as in existing RFC or to increment/grow more aggressively. Upon exceeding certain level/s of buffering delay indicated/derived from returning ACKs ie the value in milliseconds of [(returning RTT or OTT)-(RTTest(min) or OTTest(min))] would now indicate the cumulative total buffering delay/s encountered at various nodes along the path/s traversed (hereinafter refers to as C ms) [0228] Eg upon 20 ms/50 ms/100 ms . . . etc of the value of C being exceeded, modified TCPs could now eg reduce transmit rates so that the bottleneck/s' link utilization thereafter would be maintained at eg 100%/99%/95%/85% . . . etc assuming all TCPs traversing the bottleneck link/s are all modified TCPs (now knowing the latest estimation equivalent value of the actual uncongested RTT or uncongested OTT of the per TCP flows, and value of C, the required CWND decrement percentage and/or `pauses` intervals or sequences of appropriate required `pauses` could now be ascertained to achieve the required desired end results).

A person of ordinary skill in the art working with the invention of CAFIERO would have been motivated to use the teachings of TANG as it provides a way to improve congestion monitoring and management granularity (¶69) as well as computerized implementation by employing mathematical values. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CAFIERO with teachings of TANG in order to improve congestion control.
All remaining arguments are based on the arguments above and, therefore, are fully addressed as above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461